UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 31, 2011 EWORLD INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Florida000-5243865-0855736 (State or other jurisdiction of(Commission File Number)(IRS Employer Incorporation)Identification No.) 2580 Anthem Village Drive Henderson, Nevada 89052. (Address of principal executive offices)(Zip Code) 702-588-5971 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On March 25, 2011, Eworld Interactive, Inc. (the “Company”) sent to the Division of Corporations, Amendment Section, Florida Secretary of State a Amendment specifying the following:“This Corporation is authorized to issue one hundred and fifty million (150,000,000) shares, designated as “Common Stock” and five million (5,000,000) shares designated as “Preferred Stock,” both shall have $0.001 par value.Each Common share issued and outstanding shall be entitled to one vote.The Preferred Shares shall be designated by the Board of Directors.The only change to the Articles of Incorporation consisted of adding a par value of $0.001 when previously the par value was $0. (c) Exhibits Exhibit No.Description 3.1Amendment to Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Eworld Interactive, Inc. Dated: March 31, 2011By: /s/ Gerry Shirren Gerry Shirren Title: President
